       Case 2:20-cv-01050-KJM-DB Document 9 Filed 03/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    NORMAN JOHN CRAIG,                                No. 2:20-cv-1050 KJM DB P
12                       Petitioner,
13            v.                                        ORDER
14    COUNTY OF EL DORADO, et al.,
15                       Respondents.
16

17           Petitioner, a former county inmate proceeding pro se, has filed an application for a writ of

18   habeas corpus under 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge as provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On February 4, 2021, the magistrate judge filed findings and recommendations, which

21   were served on petitioner and which contained notice to petitioner that any objections to the

22   findings and recommendations were to be filed within fourteen days. (ECF No. 7.) Petitioner has

23   filed objections to the findings and recommendations, which do not address the outstanding

24   question whether he has presented his claims in his petition to the Supreme Court. (ECF No. 8.)

25           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

26   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

27   findings and recommendations to be supported by the record and by the proper analysis.

28   /////
                                                       1
      Case 2:20-cv-01050-KJM-DB Document 9 Filed 03/16/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed February 4, 2021, are adopted in full;
 3          2. This action is dismissed without prejudice; and
 4          3. The court declines to issue the certificate of appealability referenced in 28 U.S.C.
 5   § 2253.
 6   DATED: March 15, 2021.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
